 

 

 

 

Monte Chandler, Special Counsel
Email: thechandlerlawfirm@icloud.com
Phone: (347) 432-0567
June 2, 2020

Honorable Stuart M. Bernstein
United States Bankruptcy Court
Southern District of New York
One Bowling Green

New York, New York 10004

Re: Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc
Chapter 11 Case No. 19-12447 (SMB)

Dear Judge Bernstein:

I write this missive to ask for an additional three weeks to respond to the current Motion to Auction
a certain real property located at 2910 Barnes Avenue, Bronx, New York. This is the Debtor’s first
request to the Court for a formal extension. In addition, Debtor’s Counsel just recently received the

motion on Monday June 8" 2020. We thank you in advance for the Court’s consideration.

Kindly,

The Chandler Law Firm

By Monte Malik Chandler

 

P: 516.280.8713 F: 516.280.8717
70 EAST SUNRISE HWY, SUITE 500,
VALLEY STREAM, NY 11581

 
